Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roces, U.S. Patent 3,938,332 (hereinafter “Roces”).
In Reference to Claim 1: 
Roces discloses  a system for converting linear motion to rotary motion comprising: at least first(18) and second cylinders (22), wherein the first and second cylinders are in fluid communication (via conduit  25) with each other; a first piston (18a), wherein the first piston (18a) is slidably disposed in the first cylinder; and a second piston (22a), wherein the second piston (22a) is slidably disposed in the second cylinder (22), wherein the first and second cylinders contain an incompressible fluid (hydraulic fluid), wherein the first piston is in operative connection with the second piston such that movement of the first piston in a first direction causes movement of the second piston in a second direction, wherein the second direction is opposite the first direction (See, Figure 4; which illustrates when cylinder 18 moves toward fluid outlet end the pressure that exits the cylinder is pushed into the cylinder 25 causing the piston 
In Reference to Claim 2: 
Roces further discloses wherein the drive (drive shaft 12) is in operative connection with the first piston, wherein the drive is operative to cause the first piston to move between a first position and a second position.
In Reference to Claim 5: 
Roces further discloses wherein the drive a gas engine or a gas engine. See, Col. 2 lines 11-14 which discloses that the drive shaft 12 is rotated by a conventional gas engine. 
In Reference to Claim 16: 
Roces further discloses wherein the first piston (18a) is in operative connection with the second piston (22a) such that movement of the first piston in one direction causes incompressible fluid to flow from the first cylinder (18) to the second cylinder (22) to cause movement of the second piston in the opposite direction.

Allowable Subject Matter
Claim 3,4, 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to disclose these limitations and given the function of Roces and the other prior art it would not have been obvious to modify the claims to meet these limitaitons. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone 






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S COLLINS/Examiner, Art Unit 3745